NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELINDA GABRIELLA VALENZUELA,                   No. 17-17406

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00441-FRZ-
                                                PSOT
 v.

D. W. MASOON; et al.,                           MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Frank R. Zapata, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Arizona state prisoner Melinda Gabriella Valenzuela appeals pro se from the

district court’s judgment dismissing her action alleging claims arising under Title

II of the Americans with Disabilities Act (“ADA”) related to her conditions of

confinement. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th

Cir. 2011). We may affirm on any basis supported by the record, Mahoney v.

Sessions, 871 F.3d 873, 877 (9th Cir. 2017), and we affirm.

      The district court properly dismissed Valenzuela’s claims against defendants

in their individual capacities because as individuals, they are not liable under the

ADA. See Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002) (“The ADA

applies only to public entities[.]”).

      Dismissal of Valenzuela’s ADA claim against defendant Corizon was proper

because Valenzuela failed to allege facts sufficient to state a plausible claim. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are to be liberally construed, a plaintiff still must present factual allegations

sufficient to state a plausible claim for relief); Simmons v. Navajo County, Ariz.,

609 F.3d 1011, 1021 (9th Cir. 2010) (elements of a Title II ADA claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Valenzuela’s motions to compel (Docket Entry Nos. 9 and 11) are denied.

      AFFIRMED.




                                            2                                       17-17406